MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
The defendants appealed to this court from a judgment, and from an order of the district court denying them a new trial.
Appellants’ brief does not contain any specification of errors relied upon, as required by Rule X of the Rules of this court (30 Mont, xxxviii, 82 Pac. ix). Upon the authority of the following eases the judgment and order are affirmed: (Cole v. Ryan, 24 Mont. 122, 60 Pac. 991; Rehberg v. Greiser, 24 Mont. 487, 62 Pac. 820; Casey v. Thieviege, 27 Mont. 516, 71 Pac. 755; Larkin v. Butte & Boston C. M. Co., 28 Mont. 41, 72 Pac. 304.

Affirmed.

Mr. Chief Justice Brantly concurs.
Mr. Justice Milburn, not having heard the argument, takes no part in the foregoing decision.